DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020 has been entered.
	Claims 1-3, 5-20 and 22 are pending.

Response to Arguments
Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive. Applicant argues that Butcher (US 2016/0208708) and Custer (US 2019/0211949) do not disclose the newly recited “wherein the main body and the at least one stiffening member are integrally and additively manufactured layer-by-layer together in a common build direction, wherein the at least one stiffening member extends across at least a portion of the width of the main body, and wherein the at least one stiffening member extends from and along at least a portion of the a length of the main body.”
In regards to whether Butcher discloses the newly recited limitation of claim 1, the Examiner maintains that Butcher discloses the newly recited limitations. Butcher discloses a main body (ex. tube 12) and at least one stiffening member (ex. flanges 20, 26, and/or 28) are integrally and additively manufactured layer-by-layer together in a common build direction (10, Fig. 1, par. 20), wherein the at least one stiffening member extends across at least a portion of the width of the main body (Fig. 1, ex. flange 20 spans horizontal across multiple pipes 12, 18 at the base of 10), and wherein the at least one 
In regards to whether Custer discloses the newly recited limitation of claim 1, the Examiner maintains that Custer discloses the newly recited limitations. Custer discloses a main body (outer wall 120 forming primary passage 122 with the outer wall formed by exterior curved segments 124, par. 51) and at least one stiffening member (130, divider wall) are integrally and additively manufactured layer-by-layer together in a common build direction (pars. 33-42), wherein the at least one stiffening member extends across at least a portion of the width of the main body (Figs. 2-6, see cross section), and wherein the at least one stiffening member extends from and along a least a portion of the length of the main body (Fig. 2, ex. 130 divider wall extending along the flow of a fluid conduit 100). Applicant further argues that 120 is merely an outer wall of one of tubes, and 130 is merely a wall of a tube, and together with the tubes form a body without being a distinct member (see pages 6-7). The Examiner respect disagrees and notes that the outer wall (120) forms a body of the primary conduit passage (122) providing fluid communication between inlet and outlet (par. 51). This primary conduit passage is further divided by divider walls (130) which provide structural rigidity (see par. 75). Accordingly, the Examiner maintains that the terms “main body” and “at least one stiffening member” are fairly taught by Custer 120 and Custer 130. Furthermore, Custer is not limited to just the above interpretation. Custer also discloses in Figs. 5-6 an inner tube (182) which defines a hexagonal closed body with divider walls (130) forming additional support elements surrounding inner tube 182.
Applicant further notes that the claim limitations are not written in means-plus-function format and are not intended to be interpreted based on 35 U.S.C. 112(f). These limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “stiffening member” in claims 1 and 14, “first stiffening member” and “second stiffening member” in claims 10 and 19.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-13 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butcher (US 2016/0208708).
	In regards to claim 1, Butcher discloses an additively-manufactured component (10) comprising:
a main body (ex. 12) having a length and a width; and 
at least one stiffening member (ex. flange 20), wherein the main body and the at least one stiffening member are integrally and additively manufactured layer-by-layer together in a common build direction (par. 20, Fig. 1),
wherein the at least one stiffening member extends across at least a portion of the width of the main body (Fig. 1, ex. flange 20 spans horizontal across multiple pipes 12, 18 at the base of 10), and wherein the at least one stiffening member extends from and along a least a portion of the length of the main body (Fig. 1, ex. flange 20 extends along the flow direction of pipe 12). 
This element (stiffening member) is interpreted under 35 U.S.C. 112(f) as a stiffener that supports the main body to accomplish the claimed function, and equivalents thereof. (Butcher discloses flanges 20, 22, 24, 26 that extend from the main body increasing the rigidity of the main body and support the main body to facilitate the attachment of the component as shown in Fig. 1. Note that the flanges further includes support structures Figs. 3, 5-7 that increase the rigidity of the main body).
	Regarding the functional limitation that the main body and the at least one stiffening member form an offtake within a housing of an engine, the Examiner notes that the manner of operating the device does not differentiate apparatus claim from the prior art (see MPEP 2114(II)). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) In this case, Butcher discloses all of the claimed elements, as set forth above, however does not explicitly establish that the component is used as an offtake and within a housing of an engine. Butcher further discloses the manifold 10 connects to adjacent components (pumps, heat exchangers, etc., see par. 15) within a gas turbine. Since, the only difference pertains to an intention to employ the apparatus as an offtake within a housing of an engine, and the manifold is capable of being used as an offtake of a fuel/oil system within a housing of an engine, the claim is not differentiated from the prior art.
	In regards to claims 2-3, 6-13 and 22, Butcher discloses the main body and the stiffening member are devoid of isogrid or orthogrid supports (Fig. 1), an wherein the additively manufactured component is .

Claim(s) 1-3, 5-8, 10-14, 16-17, 19-20 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Custer (US 2019/0211949).
In regards to claim 1, Custer discloses an additively-manufactured component (100) comprising:
a main body (120 which forms a primary flow passage 122, see par. 51) having a length (along a run of 100, Fig. 2) and a width (see cross sections of 100, Figs. 2-7); and 
at least one stiffening member (130), wherein the main body and the at least one stiffening member are integrally and additively manufactured layer-by-layer together in a common build direction (pars. 33-42),
wherein the at least one stiffening member extends across at least a portion of the width of the main body (Figs. 2-7, see cross section), and wherein the at least one stiffening member extends from and along a least a portion of the length of the main body (Fig. 2, ex. 130 divider wall extending along the flow of a fluid conduit 100), and
wherein the main body and the at least one stiffening member form an offtake (Fig. 1, also see par. 47) within a housing (50) of an engine (10, Fig. 1).
This element (stiffening member) is interpreted under 35 U.S.C. 112(f) as a stiffener that supports the main body to accomplish the claimed function, and equivalents thereof. (Custer discloses a dividing wall 130, and/or support structures extend from the main body 120 supporting the main body and stiffening the body (see par. 75) by providing additional support along a neutral axis of bending of the body).
	In regards to claim 2, Custer discloses the main body and the at least one stiffening member are devoid of isogrid or orthogrid supports (ex. with stiffening member being 190).
	In regards to claim 3, the claimed phrase “the additive manufactured component is formed by an additive manufacturing head that emits energy into a powder bed to form layers of the main body and the at least one stiffening member in the common build direction” is being treated as a product-by-process limitation; that is, that the component can be made by the head which emit energy into a powder bed.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Custer does not explicitly disclose manufacturing process including an additive manufacturing head emitting energy into the powder bed, it appears that the product of Custer would be the same or similar as the component claimed.

	In regards to claim 6, Custer discloses at least one longitudinal rib (130, different instance than above, ex. in between 134 of Fig. 2) that extends along at least a portion of the length of the main body (Fig. 2).
	In regards to claim 7, Custer discloses no orthogonal ribs that orthogonally couple to the at least one longitudinal rib (ex. Fig. 2).
	In regards to claim 8, Custer discloses a depth of the at least one stiffening member (ex. Fig. 2 between 124, and 134) is greater than a depth of the at least one longitudinal rib (ex. Fig. 2 between 134 and 134).
	In regards to claim 10, Custer discloses the at least one stiffening member comprises a first stiffening member (130) and a second stiffening member (130).
	In regards to claim 11, Custer discloses the first stiffening member (130) is sized and shaped differently than the second stiffening member (130, par. 56 “different geometries”, also see par. 57-58, 65).
	In regards to claim 12, Custer discloses the first stiffening member (130) is at or proximate to an end (104), and wherein the second stiffening member (130) is between the end and a distal tip (see 106, Fig. 1).
	In regards to claim 13, Custer discloses a depth (along the length) of the at least one stiffening member is greater than a height (within a cross section) of the least one stiffening member (see Fig. 2).
	In regards to claim 22, Custer discloses the at least a portion of the width of the main body is more than half the width (Fig. 2).
	In regards to claim 14, Custer discloses a method of forming an additively-manufactured offtake (par. 47) of an engine (10), the method comprising:
	integrally forming a main body (120) and at least one stiffening member (130) of the additively-manufactured offtake together, layer-by-layer in a common build direction (pars. 33-42), wherein the 
	positioning the offtake within a housing of the engine (Fig. 1).
	In regards to claim 16, Custer discloses forming at least one longitudinal rib (130, different instance than above) that extends along at least a portion of the length of the main body (Figs. 2-7).
	In regards to claim 17, Custer discloses the forming the main body (120) and the at least one stiffening member (130) comprises forming the at least one stiffening member with a depth (ex. Fig. 2 between 124, and 134) is greater than a depth of the at least one longitudinal rib (ex. Fig. 2 between 134 and 134).	
	In regards to claim 19, Custer discloses the forming the main body (120) and the at least one stiffening member (130, 190) comprises forming a first stiffening member (130) and a second stiffening member (130) wherein the first stiffening member is sized differently than the second stiffening member (130, par. 56 “different geometries”, also see par. 57-58, 65), wherein the first stiffening member is at or proximate to an end (104, Fig. 1), and wherein the second stiffening member is between the end and a distal tip (106, Fig. 1).
	In regards to claim 20, Custer discloses the forming the main body and the at least one stiffening member comprise forming the at least one stiffening member to have a depth (along the length) of the at least one stiffening member is greater than a height (within a cross section) of the least one stiffening member (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Custer (US 2019/0211949) in view of Kalentics (US 2017/0087670).
	Custer discloses emitting energy (see “laser energy”, “Beam”, pars. 33-42) into a powder bed (see powder layer, par. 42) to form layers of the main body and the at least one stiffening member in the common build direction (pars. 33-42).
Custer does not explicitly disclose an additive manufacturing head.
Kalentics discloses a standard SLM process which includes an additive manufacturing head (2, par. 3, Fig. 1).
	Custer discloses additive processes, however are silent about employing an additive manufacturing head. Kalentics, which is also directed to a method of forming an additively-manufactured component, discloses an additive manufacturing head to selective melt each layer of powder (par. 3). Thus, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the method of Custer by providing an additive manufacturing head to control the laser beam to selective melt each layer of powder (Kalentics par. 3).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Custer (US 2019/0211949) in view of Stevenson (US 2018/0001423).
	Custer discloses forming the main body and the at least one stiffening member comprises forming the at least one stiffening member (130) having various geometry (see par. 57).
Custer does not disclose forming the at least one stiffening member as a flattened protuberance that upwardly extends from the main body.
Stevenson discloses a main body (510) with at least one stiffening member (600) formed as a flattened protuberance that upwardly extends from the main body (Fig. 6).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        
3/15/2021